internal_revenue_service p o box cincinnati oh number release date department of the treasury employer_identification_number contact person - id number date date contact telephone number legend x award y dollars amount dear uil you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your letter indicates that you will operate an educational grant program called x the purpose of x is to provide financial support to allow an individual employed by a charity to go on a sabbatical this time will be used to promote activities that will provide personal and professional growth opportunities for individuals to improve or enhance the capacity skill and talent of individuals in the charitable sector which will ultimately benefit the charity the grants may be used for personal and professional growth opportunities such as to attend conferences workshops or professional development courses the funds will also be allowed to be used for travel costs associated with extended learning and rejuvenation there is no formal application process the program is communicated through your staff to eligible charitable organizations your program officers will identify eligible organizations with potential awardees the organizations will have been former or current grant recipients of yours will have five or more full-time employees and will be able to sustain regular operations during the recipient's absence you will work with the charity to collectively identify a sabbatical recipient the award amount is y dollars these funds will support a sabbatical for an individual leader at the charities with time away from their professional life to reflect and renew in a manner not possible while working this grant is given in conjunction with a grant to the charity where the recipient is employed you will also provide up to hours of expert coaching for the recipients where you will create a leadership plan and sabbatical goals determine what resources are needed to achieve these goals and how to sequence and sustain them additionally you will provide support and peer learning through convenings of charitable organizations sabbatical recipients and mentors mentors are individuals who have participated in similar sabbatical and leadership development programs - and who are also current past grantees - and will serve as an advising voice to the recipients the mentors’ personal life experiences of participating in similar sabbaticals and organizational shifts will provide authenticity and depth of knowledge to the cohort and program the recipient of x should have a minimum of years of employment at an eligible_organization exceptions may be made for an outstanding individual who is dedicated to the exempt sector and has made a transition from another charity to the eligible_organization they have demonstrated through the eyes of staff and board meaningful impacts and leadership benefitting the charity and its mission regardless of the individual's job title they must hold a position in the charity that in their absence may be filled with an existing staff member or be temporarily re-configured for the organization to experiment with flexible leadership models modes of working they must have self- identified their interest in the program and the timing is right for them with regards to work family etc your staff will schedule a mid-point check-in with the charities to learn how implementation and planning are coming along see ideas in action and hear about any concerns by meeting with the charitable organizations mid-point through your development activities you hope to provide multiple opportunities to listen and capture the learnings during the grant term your staff will meet with the charitable organization's interim leadership team this offers an opportunity to express your gratitude to the staff for shouldering the extra workload and provides an immediate report on what the experience has been for the charity the selection committee will consist of your staff members that work closely with charitable organizations the committee members must be employed by you and knowledgeable of the grantee portfolio and the charitable organizations individually you feel your staff is in the best position to understand needs of the charitable organizations and the impact of x would make to the charity letter catalog number 58222y once the sabbatical period is over the recipient will submit a two-page reflection on their experiences within two months of completion the recipient will also submit detailed expense logs of their grant fund usage you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by the grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you represent that you will maintain all records related to the following individual grants including information to evaluate grantees grantees which are identified as a disqualified_person how the amount and purpose of each grant was established and how you established supervision and investigation of the grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or aprize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance letter catalog number 58222y other conditions that apply to this determination e e e e e e this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58222y
